United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2740
                                   ___________

Michael T. Risinger,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
                                        *
Michael J. Astrue,                      * [UNPUBLISHED]
Commissioner, Social Security           *
Administration,                         *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 10, 2008
                                Filed: March 28, 2008
                                 ___________

Before RILEY, GRUENDER, and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

      After a hearing, an administrative law judge (ALJ) denied Michael T. Risinger’s
application for disability insurance benefits, finding that the Commissioner of Social
Security properly found, at step four of the social security sequential analysis, 20
C.F.R. §§ 404.1520(a)-(f), that Risinger had the residual functional
capacity to perform his past relevant work as a fast food worker. The Appeals
Council denied further review, and the district court1 affirmed the denial of benefits.


       After carefully reviewing the administrative record and the parties’ briefs, Hepp
v. Astrue, 511 F.3d 798, 806 (8th Cir. 2008) (de novo standard of review), we agree
with the district court’s affirmance of the Commissioner’s decision. The record
reflects that Risinger’s treating physician, Dr. Barton, gave two conflicting opinions
about Risinger’s physical abilities within the same document. Neither of Dr. Barton’s
conclusory opinions as to Risinger’s physical abilities were supported by objective
medical evidence. Risinger’s description of his activities of daily living in his
testimony before the ALJ, as well as his reports to other physicians, belie the level of
restriction Dr. Barton’s opinions place on Risinger. None of the other physicians who
examined Risinger, at the request of either the Commissioner or Dr. Barton, found it
necessary to so severely restrict Risinger’s activities. The ALJ acknowledged Dr.
Barton’s opinions; however, the ALJ did not abuse his discretion in discounting these
opinions in light of the inconsistent evidence of record. The ALJ correctly discounted
the opinion of the treating physician. Samons v. Astrue, 497 F.3d 813, 819 (8th Cir.
2007) (ALJ is entitled to discount the opinion of treating physician when the opinion
is conclusory or inconsistent with the evidence of record). Further, we find the district
court properly concluded that the Commissioner’s denial of Risinger’s application for

disability benefits was supported by substantial evidence. Flynn v. Astrue, 513 F.3d
788, 792 (8th Cir. 2008) (Social Security Commissioner’s denial of benefits must be
supported by substantial evidence based on the record as a whole).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-